[Cite as Disciplinary Counsel v. Dettinger, 121 Ohio St.3d 400, 2009-Ohio-1429.]




                       DISCIPLINARY COUNSEL v. DETTINGER.
                      [Cite as Disciplinary Counsel v. Dettinger,
                        121 Ohio St.3d 400, 2009-Ohio-1429.]
Attorneys at law — Misconduct — Accepting loan from client without full
        disclosure of potential conflict of interest — Six-month suspension, stayed.
    (No. 2008-2440 — Submitted February 4, 2009 — Decided April 2, 2009.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-027.
                                  __________________
        Per Curiam.
        {¶ 1} Respondent, James Frederick Dettinger of Toledo, Ohio, Attorney
Registration No. 0023637, was admitted to the practice of law in Ohio in 1974.
The Board of Commissioners on Grievances and Discipline recommends that we
suspend respondent’s license to practice for six months, all stayed on the
condition of no further misconduct, based on findings that he accepted a loan
from a client without disclosing the attendant risks of their conflicting interests.
We agree that respondent violated the Code of Professional Responsibility as
found by the board and that a six-month, conditionally stayed suspension is
appropriate.
        {¶ 2} Relator,       Disciplinary      Counsel,     charged      respondent   with
professional misconduct, including violations of DR 5-101(A)(1) (“a lawyer shall
not accept employment if the exercise of professional judgment on behalf of the
client will be or reasonably may be affected by the lawyer’s financial, business,
property, or personal interests”) and 5-104(A) (a lawyer shall not enter into a
business transaction with a client without full disclosure of potential conflict of
interest).   A panel of board members heard the case, including the parties’
                             SUPREME COURT OF OHIO




extensive stipulations, found the cited misconduct, and recommended the six-
month stayed suspension. The board adopted the panel’s findings of misconduct
and recommendation.
       {¶ 3} The parties have not objected to the board’s report.
                                    Misconduct
       {¶ 4} Respondent, a transactional attorney with many years in practice,
borrowed $25,000 in 2002 from Sidney Zander, a long-time client and personal
friend. Respondent gave Zander a promissory note for the full amount that
provided for interest at the rate of five percent per annum and for payment on or
before July 22, 2004, in a lump sum. Respondent concedes that he did not advise
Zander of any potential conflict of interest or advise him to consult independent
counsel. He also admits that he did not fully disclose his financial distress.
       {¶ 5} Respondent continued to represent Zander in various commercial
and personal transactions after receiving the loan and giving Zander the
promissory note. Approximately one year before the note came due, Zander
passed away.     Respondent then represented Zander’s son as executor of the
Zander estate.
       {¶ 6} Respondent opened the Zander estate in the Lucas County Probate
Court and included the promissory note in the schedule of assets as a receivable.
Though listed as indebted to the Zander estate, respondent admittedly did not
advise the executor of any potential conflict of interest emanating from his duties
as the estate’s legal representative. Respondent eventually did advise the executor
to consult independent counsel about the conflict; however, he did not do so when
he opened the estate.
       {¶ 7} Respondent paid the $25,000 loan principal to the executor in early
September 2008, more than four years after it was due. The executor waived
interest on the loan and accepted the principal as payment in full.




                                        2
                                January Term, 2009




       {¶ 8} Based on these facts, the board found that respondent had violated
DR 5-101(A)(1) and 5-104(A) in continuing to represent Zander and his estate
without first obtaining his client’s and the executor’s consent after explaining the
attendant risks of their conflicting interests.      We accept these findings of
misconduct.
                                     Sanction
       {¶ 9} In determining the appropriate sanction, the board weighed
mitigating and aggravating factors listed in Section 10(B) of the Rules and
Regulations Governing Procedure on Complaints and Hearings Before the Board
of Commissioners on Grievances and Discipline (“BCGD Proc.Reg.”). The board
found as an aggravating factor that respondent had committed more than one
offense. See BCGD Proc.Reg. 10(B)(1)(d). In mitigation, the board found that
respondent has no prior disciplinary record and had displayed a cooperative
attitude throughout the proceedings.        BCGD Proc.Reg. 10(B)(2)(a) and (d).
Moreover, respondent established his excellent character and reputation apart
from the underlying misconduct with the testimony of three witnesses: two
attorneys and the judge of the Lucas County Probate Court, who testified pursuant
to a subpoena.
       {¶ 10} We accept these findings and the recommendation for a six-month
suspension, all stayed. Respondent is therefore suspended from the practice of
law in Ohio for six months; however, the suspension is stayed on the condition
that he commit no further professional misconduct. If respondent violates this
condition, the stay will be lifted, and respondent will serve the entire six-month
suspension. Costs are taxed to respondent.
                                                             Judgment accordingly.
       MOYER,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________




                                            3
                             SUPREME COURT OF OHIO




       Jonathan E. Coughlan, Disciplinary Counsel, and Carol A. Costa,
Assistant Disciplinary Counsel, for relator.
       Schindler, Neff, Holmes, Schlageter & Mohler, L.L.P., and Martin E.
Mohler, for respondent.
                            ______________________




                                       4